Gentile v Malenick (2019 NY Slip Op 09241)





Gentile v Malenick


2019 NY Slip Op 09241


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (896/19) CA 19-00452.

[*1]MICHELE GENTILE, INDIVIDUALLY, AND AS ADMINISTRATRIX OF THE ESTATE OF JESSICA N. GENTILE, DECEASED, PLAINTIFF-RESPONDENT, 
vMATTHEW MALENICK, DEFENDANT-APPELLANT, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.